                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007

                                                      October 26, 2018

By ECF
The Honorable Richard J. Sullivan
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Akayed Ullah, 18 Cr. 16 (RJS)

Dear Judge Sullivan:

         The Government respectfully submits this letter in response to the Court’s October 26,
2018 order directing the parties to explain whether they intend to file with the Clerk of Court the
video the defense submitted to the Court in connection with the defendant’s motions in limine
(see Doc. No. 37-1). For the reasons set forth in the Court’s order, including the presumption of
public access to Court records, the Government does not object to the video being filed with the
Clerk of Court. However, and consistent with some of the considerations raised in the
defendant’s October 26, 2018 letter, the Government does not object to the video remaining
under seal until the conclusion of trial. Nor does the Government object to the redaction of the
first three seconds of the publicly filed video, which is the only portion that shows parts of the
defendant’s body other than his face, and does not contain any statements by the defendant or
law enforcement.

                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney
                                            Southern District of New York

                                      By:                         /s/
                                            Shawn Crowley / Rebekah Donaleski / George Turner
                                            Assistant United States Attorneys
                                            (212) 637-1034 / 2423 / 2562

Cc: Defense Counsel (by ECF)
